Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, McElhinney et al. (US2017/0061091 A1 – hereinafter McElhinney) in view of Abbas et al. (WO 2020/198065 A1 – hereinafter Abbas) in view of Schoenberg (US 2010/0222649 A1) fail to teach all of the limitations in combination.

Regarding independent claim 1, 13, and 14, none of the prior art teach or fairly suggests the limitation of “each respective target user electronic device comprising a presentation layer selected from a web browser, application, or messaging interface”, in combination with the other limitations of the claim. In addition, none of the prior art teach or fairly suggests the limitation of “initial data comprising current medication, adherence history to prescribed medications, carbohydrate intake, weight, and blood glucose levels”, “determining a technological sophistication for each of the plurality of users”, in combination with the other limitations of the claim. The prior art of  US2017/0061091 to McElhinney et al. (“McElhinney”) discloses a process for identifying patient outreach options providing a machine learning techniques to train a predicative model and use attributes such as feedback to determine outreach options. The  to Abbas et al. ("Abbas") discloses a process for assessing and providing digital therapeutic treatment to an individual with respect to a behavioral disorder, a developmental delay, or a neurologic impairment and US 2010/0222649 to Schoenberg discloses monitoring device connections. However, neither Abbas nor Schoenberg teach, fairly suggests or makes obvious the limitations above.

Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for determining an optimal outreach method or option for patient digital therapeutic. The invention utilizes a machine learning technique that uses output data to provide an input to the training model in order to optimize outreach method or option, see (Applicant [Fig. 7], [85]-[86], [89]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626